


EXHIBIT 10.37








[tva-logoa01.jpg]
Tennessee Valley Authority, 400 West Summit Hill Drive, Knoxville, Tennessee
37902-1401










June 17, 2013


Mr. Joseph P. Grimes, Jr.
753 Harrison Road
Villanova, Pennsylvania 19085


Dear Mr. Grimes:


I am pleased to offer you the position of Executive Vice President and Chief
Nuclear Officer with the Tennessee Valley Authority (“TVA”) in Chattanooga,
Tennessee. This position is responsible for directing and managing TVA’s Nuclear
Power Group and ensuring a stable base load from all of TVA’s nuclear operating
units. Responsibilities include planning and directing all organizational
activities related to nuclear power production, nuclear power plant operations,
maintenance, modifications, and all nuclear support services and engineering
activities.


Your commencement date as Executive Vice President and Chief Nuclear Officer
will be September 3, 2013. Upon employment in this position, TVA will provide
you an annual salary of $535,000, which will be payable on a biweekly basis.


Additionally, you will be included as a participant in TVA’s Executive Annual
and Long-Term Incentive Plans. Under the Annual Incentive Plan, your annual
incentive opportunity will be 80 percent of your annual salary beginning in
fiscal year 2014 (October 1, 2013 through September 30, 2014). Under the
Long-Term Incentive Plan, your incentive opportunity will be 110 percent of your
annual salary beginning with the three-year performance cycle (FY 2012-2014)
ending on September 30, 2014 (October 1, 2012 through September 30, 2014). Your
long-term incentive awards will be prorated based on the number of full months
you participate in the three-year performance cycles ending in September 2014
and September 2015, respectively. You will be eligible to receive a full award
under the Long-Term Incentive Plan beginning with the performance cycle ending
in FY 2016 (FY 2014-2016). Actual annual and long-term incentive awards are
based on performance measured against performance goals established at the
beginning of each performance period. The incentive awards are generally paid in
the first quarter of the fiscal year following the fiscal year in which they are
earned.




--------------------------------------------------------------------------------








Joseph P. Grimes, Jr.
Page 2
June 17, 2013






TVA will also enter into a Long-Term Deferred Compensation Plan (LTDCP)
agreement with you that will provide annual deferred compensation credits to
cover a service period beginning on the effective date of employment and ending
December 31, 2015. Under the agreement, an initial credit of $250,000 will be
made to an account in your name as soon as practical following execution of the
agreement. Subsequent credits of $150,000 each will be made to your account on
January 1, 2014 and January 1, 2015. You will become fully vested in the balance
of your account if you remain employed by TVA through the expiration of the
agreement on December 31, 2015, after which the account will be distributed in
accordance with the election you make at the time you enter into the agreement.


Due to the nature of this position, you will also be included as a participant
in TVA's Supplemental Executive Retirement Plan (SERP) at the Tier 1 level with
the following provision:


•
The “Qualified Plan Offset” will be calculated based on the pension benefit you
would be eligible to receive as a participant in TVA's Cash Balance Benefit
Structure.



At your request, we will provide a general outline of how the SERP calculation
works for you to use in your consideration of this offer.


In the event TVA terminates your employment without cause, other than due to
disability or death, TVA will pay you a lump-sum payment in an amount equal to
one year's annual salary. In such event, this lump-sum will be paid to you
within sixty (60) days following the effective date of your separation from
service. For purposes of this provision, termination without cause includes
constructive termination which will be deemed to occur if you terminate your
employment because you are asked to take a new position with TVA with a material
reduction in level of authority, duties, compensation, and benefits. This
provision shall not apply, and no lump-sum payment will be made, in the event
you voluntarily terminate your employment, voluntarily retire, or your
employment is terminated “for cause” (as defined below).


For purposes of this offer letter, termination “for cause” shall be defined as
termination as a result of any act on your part resulting in or involving any of
the following: (1) insubordination, intentional neglect of duties, or refusal to
cooperate with investigations of your or TVA's business practices; (2) criminal
indictment or conviction of a felony or crime of moral turpitude; or (3)
misconduct involving dishonesty, fraud, or gross negligence that directly
results in significant economic or reputational harm to TVA.


TVA will also provide you a biweekly vehicle allowance, totaling approximately
$11,700 annually, toward the purchase or lease of a vehicle and operating fees,
maintenance, repairs, accidents, and insurance. This allowance is considered a
taxable benefit and will be subject to withholding and any other applicable
taxes.




--------------------------------------------------------------------------------










Joseph P. Grimes, Jr.
Page 3
June 17, 2013






In connection with your move to TVA's headquarters in Chattanooga, Tennessee,
TVA will pay for the actual and reasonable travel and moving expenses, including
home closing costs, for you and your immediate family. TVA's relocation services
program will also be available to assist you in the sale of your present home.
In addition to relocation benefits, TVA will provide you a one-time recruitment
and relocation incentive payment in the amount of $200,000, which will be paid
to you in a lump sum as soon as practical following the commencement of your
employment. These relocation benefits and the one-time recruitment and
relocation incentive payment must be repaid in full to TVA if, within one year
of the effective date of your employment, (i) you voluntarily terminate
employment unless the separation is for reasons beyond your control and
acceptable to TVA, or (ii) if you are terminated for cause.


You will be entitled to annual leave accrued at the initial rate of four (4)
hours per pay period, sick leave accrued at the rate of four (4) hours per pay
period, and paid holidays in accordance with applicable Federal leave laws and
laws establishing Federal holidays contained in Title V of the United States
Code. In your capacity as Executive Vice President and Chief Nuclear Officer, it
is recognized that you will be required to work outside and beyond normal work
hours. Accordingly, administrative leave for additional time off may be made
available as agreed upon between you and the Chief Generation Officer.


During your employment, you will be eligible to participate in all TVA-sponsored
employee benefits plans and qualified retirement plans available to new
management and specialist employees at TVA. Information and materials regarding
these plans, including the benefits provided under them, will be provided to
you.


Your employment will be subject to the usual employment procedures and
satisfactory results of a security investigation, which will include a drug
screen. This position will also require, and is subject to your receiving, a top
secret security clearance and a nuclear security/safeguards clearance.


If you have questions, or if I can be of assistance in any way, please do not
hesitate to call me. We look forward to your acceptance and joining the TVA
team.


Please sign below indicating your acceptance of this offer.


Sincerely,






/s/ Katherine J. Black
Katherine J. Black
Vice President, Human Resources






/s/ Joseph P. Grimes, Jr.         June 18, 2013
Joseph P. Grimes, Jr.                        Acceptance Date




